Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wook Kim on 5/10/2021.
The application has been amended as follows: 
In claim 1: 
Please insert --wherein the positive electrode terminal and the negative electrode terminal are separated in a second direction crossing the stacking direction;-- after line 11.
Please delete “or a second metal plate arranged on the first metal plate with an insulating member, the insulating member being provided between the first metal plate and the second metal plate” from lines 15-17.
Please delete “, the first metal plate being an enclosed structure,” from lines 27-28.
Please add --the extending portion of the first metal plate being wider in the second direction than the stacked tab member,-- after line 29.
Please add --the first metal plate is enclosed by the spacer,-- after line 30.
In claim 3:
Please change “wherein negative electrode tabs extending from” to --wherein a plurality of negative electrode tabs each extending from--.
Please change “positive electrode tabs extending from” to --a plurality of positive electrode tabs each extending from--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claims as amended above. For instance, JP2014-182993A to Yamada (of record), discussed in the Office Action of 8/24/2020, discloses some of the limitations, but does not teach an extending portion as claimed that is wider in a second direction than a stacked tab member, or a first metal plate that is enclosed by a spacer. The claims are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726